                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
JAMES VIERA,                       )
                                   )
          Plaintiff,               )
                                   )
     v.                            )          C.A. No. 17-0523-WES-PAS
                                   )
BANK OF NEW YORK MELLON,           )
as Trustee for the Certificate     )
Holders of CWALT, Inc.,            )
Alternative Loan Trust 2005-86CB   )
Mortgage Pass-Through Certificates,)
Series 2005-86B; and BAYVIEW LOAN )
SERVICING, LLC,                    )
                                   )
          Defendants.              )
___________________________________)


                          MEMORANDUM AND ORDER

WILLIAM E. SMITH, Chief Judge.

            Before the Court is Defendants’ Motion to Dismiss and

Dissolve that entered on November 13, 2017 (“Defendants’ Motion”)

(ECF No. 8), pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal

Rules of Civil Procedure. After carefully reviewing the written

submissions of the parties, the Court grants Defendants’ Motion in

toto.

I.   Background
     This    dispute   arises   out   of   foreclosure   proceedings      that

Defendants    commenced   against     Plaintiff   in   the   fall   of   2017.

Plaintiff executed a mortgage agreement for his home in December of

2005; Defendant Bank of New York Mellon (“BNYM”) is the current

                                      1
mortgagee and assignee of the Note associated with that mortgage;

Defendant Bayview Loan Servicing, LLC (“Bayview”) is the current

loan servicer. In 2010, Plaintiff filed for bankruptcy and stopped

making regular payments on the mortgage loan. (Compl. Ex. B at 1,

ECF No. 1-4.)

     Seven years later, on August 3, 2017, Defendant Bayview sent

Plaintiff a letter entitled “Notice of Default and Intent to

Accelerate” indicating that his mortgage loan was in default and

that the loan would be accelerated on September 7, 2017 if he failed

to pay the total amount due of $148,858.78. (See id.)     Plaintiff

does not claim to have cured the default or to have made any effort

to cure the default after receiving that notice.

     After Plaintiff failed to cure his default by September 7,

2017, Bayview invoked its statutory power of sale and scheduled a

foreclosure sale of the property to take place on November 13.   (See

Mot. for TRO ¶ 6, ECF No. 2.)    On November 12, Plaintiff filed a

Complaint and an Emergency Motion for a Temporary Restraining Order

to enjoin the scheduled foreclosure sale. (Compl. ECF No. 1; Mot.

for TRO, ECF No. 2.) That motion was granted by text order following

a telephonic hearing on November 13, at which all parties were

represented.

     On April 24, 2018, Defendants moved to dissolve the TRO and to

dismiss Plaintiff’s Complaint pursuant to Rules 4(m), 12(b)(1), and

12(b)(6) of the Federal Rules of Civil Procedure.


                                 2
II.   Discussion

       A.    Motion to Dismiss Plaintiff’s Complaint

      The Complaint states five counts: (1) breach of contract; (2)

violation    of    the   covenant    of       good   faith   and    fair    dealing;

(3) injunctive relief; (4) violation of the Rhode Island Fair Debt

Collection Practices Act, R.I. Gen. Laws § 19-14.9-1 et seq.,

(“RIFDCPA”); and (5) violation of the Truth in Lending Act, 15

U.S.C. § 1601 et seq. (“TILA”).1

      In essence, Plaintiff claims that Defendants did not have

authority to invoke their statutory power of sale because they never

sent him a notice of default or a notice of acceleration, both of

which Plaintiff contends were required by paragraph 22 of the

mortgage    agreement.     Plaintiff      alternatively      contends       that   the

notice of default he received on August 3, 2017 was substantively

deficient.    On   these    bases,     Plaintiff       claims      that    Defendants

breached the terms of the mortgage agreement as well as the covenant

of good faith and fair dealing, and contends that this breach of

contract entitles him to injunctive relief permanently enjoining a

foreclosure sale of his home. (Compl. ¶¶ 48, 55, 64, ECF No. 1.)

      Plaintiff also alleges that Bayview’s attempt to foreclose on

the property violated RIFDCPA because Bayview “falsely stated the

amount claimed to be due in past due interest and charges, in every


1    Although the Complaint mistakenly includes two Count IV’s,
this order will refer to Plaintiff’s TILA claim as “Count V” for
clarity.
                                          3
statement” sent to Plaintiff. (Id. at ¶ 71(c).) Lastly, Plaintiff

claims that both Defendants violated TILA when they failed to send

Plaintiff monthly mortgage statements and charged his mortgage loan

account     for    costs     and   fees   associated   with    their    foreclosure

attempts. (Id. at ¶ 93, 95.)

                  i.    Dismissal for Failure to              Effect    Service     in
                        Accordance with Rule 4(m)

       As a threshold matter, Plaintiff failed to properly serve

Defendant Bank of New York under Rule 4 of the Federal Rules of

Civil Procedure and, as such, the Court cannot exercise personal

jurisdiction over that Defendant.              Accordingly, the Court dismisses

without prejudice all of Plaintiff’s claims as they pertain to Bank

of New York. See Fed. R. Civ. P. 4(m). Plaintiff’s claims on the

merits brought against both Defendants, however, survive only as to

Bayview.2

              ii.       Count I – Breach of Contract

      The   crux       of   Plaintiff’s    breach-of-contract      claim    is    that

paragraph 22 of the mortgage agreement required Defendants to send

Plaintiff a default notice as well as a notice of acceleration prior

to   commencing        foreclosure    proceedings.     Plaintiff       alleges    that

Defendants never sent him either notice and, therefore, did not

satisfy the conditions necessary to invoke their statutory power of



2    That said, the Court notes that its analysis and conclusions
would have applied equally to Bank of New York, had Plaintiff
properly effected service upon it.
                                           4
sale. (Compl. ¶¶ 7, 12, ECF No. 1.) Plaintiff alternatively contends

that the notice he received on August 3, 2017 did not constitute a

default notice as required under the mortgage agreement because it

“did not state a specific amount due” to cure default. (Id. at ¶

15.) Plaintiff’s interpretation of the contract is flawed.

     First,   paragraph   22     did   not   require    Defendants    to   send

Plaintiff a notice of acceleration in addition to the notice of

default that he received on August 3, 2017.            paragraph 22 provides

that “Lender shall give notice to Borrower prior to acceleration”

and identifies the specific list of information that the notice

must include. (Id. at 11.) It then states:

            If the default is not cured on or before the
            date specified in the notice, Lender at its
            option may require immediate payment in full of
            all sums secured by this Security Instrument
            without further demand and may invoke the
            STATUTORY POWER OF SALE and any other remedies
            permitted by Applicable Law.

(Id. (emphasis added).)        The emphasized language suggests that no

secondary notice of acceleration is required before Defendants could

properly accelerate the loan and commence foreclosure proceedings,

because    such   additional    notice     would   effectively   be   “further

demand.”

     Second, the notice of default sent on August 3, 2017 complied

with all of the substantive requirements set forth in paragraph 22,

including the requirement to state the specific amount due to cure




                                       5
default.3 The August 3 letter stated that “[t]his letter is formal

notice . . . that you are in default . . . . [T]he total amount

required to cure the default is $148,858.78 . . . . The default

above can be cured by payment of the total amount . . . by

09/07/2017.”   (Compl. Ex. B at 2, ECF No. 1-4.) Despite Plaintiff’s

contention to the contrary, the notice of default clearly stated

the “specific amount due” to cure default. (See Compl. ¶ 15.)

Additionally, the notice of default complied with all of the other

substantive requirements set forth in paragraph 22.

     In ruling on a motion to dismiss, the Court must “accept as

true all well-pleaded facts in the complaint and draw all reasonable

inferences in favor of the plaintiff[].”   Gargano v. Liberty Int'l

Underwriters, 572 F.3d 45, 48 (1st Cir. 2009). A motion to dismiss

will be granted “only if, when viewed in this manner, the pleading

shows no set of facts which could entitle plaintiff to relief.”

Gooley v. Mobil Oil Corp., 851 F.2d 513, 514 (1st Cir. 1988).

     Taking all of the facts alleged in the light most favorable to

Plaintiff, it is clear that he has not stated a viable breach-of-

contract claim. paragraph 22 entitled Plaintiff to receive a default


3    In reaching its decision, the Court properly reviewed the
mortgage agreement and the notice of default, both of which were
attached to the Complaint and are incorporated by reference therein.
See Jorge v. Rumsfeld, 404 F.3d 556, 559 (1st Cir. 2005)(holding
that, in ruling on a motion to dismiss, the court may “augment those
facts [in the Complaint] with facts extractable from documentation
annexed to or incorporated by reference in the complaint and matters
susceptible to judicial notice.”).

                                 6
notice that included specific information outlined in paragraph 22,

which he received. Additionally, that paragraph plainly does not

require   Defendants   to   send    Plaintiff   a   separate       “notice   of

acceleration.”   As such, Plaintiff’s claim is dismissed pursuant to

Rule 12(b)(6).

            i.    Count II – Breach of the Covenant of Good Faith
                  and Fair Dealing

     Plaintiff’s claim for breach of the covenant of good faith and

fair dealing cannot stand in the absence of a viable breach of an

underlying contract. See McNulty v. Chip, 116 A.3d 173, 185 (R.I.

2015) (“[A] claim for breach of the implied covenant of good faith

and fair dealing does not create an independent cause of action

separate and apart from a claim for breach of contract.”). Because

Plaintiff’s breach-of-contract claim fails, the Court dismisses

Plaintiff’s claim for a breach of the covenant of good faith and

fair dealing pursuant to Rule 12(b)(6).

           ii.    Count III – Injunctive Relief

     Plaintiff   requests    both    a   preliminary   and     a    permanent

injunction to enjoin Defendants from foreclosing on his home.

Presumably, the preliminary injunction related to the foreclosure

proceedings that were scheduled for November 13, 2017.               Plaintiff

successfully obtained a TRO enjoining that foreclosure sale and

there is no further relief the Court can grant as to that claim.

Accordingly, Plaintiff’s claim for preliminary injunctive relief is

                                     7
dismissed as moot. See Chafin v. Chafin, 568 U.S. 165, 172 (2013)

(“[A] case becomes moot only when it is impossible for a court to

grant any effectual relief whatever to the prevailing party.”)

(quotations omitted).

     Plaintiff’s claim for permanent injunctive relief is likewise

dismissed      because,   as   discussed     throughout   this   Memorandum,

Plaintiff will not succeed on the merits of his claims. See Largess

v. Supreme Judicial Court for State of Massachusetts, 373 F.3d 219,

224 (1st Cir. 2004) (stating that the standard for granting a

permanent injunction is “virtually identical [to the standard for

granting preliminary] injunctive relief, except that the movant

must show actual success on the merits of the claim, rather than a

mere likelihood of such success.”) (quotations omitted).

            iii.      Count IV – Violations of the Rhode Island Fair
                      Debt Collection Practices Act

     Count IV asserts the RIFDCPA claim against Bayview only,

alleging that the monthly mortgage statements sent to Plaintiff

were inaccurate because his mortgage loan account was “charged

improper fees and costs relating to foreclosure attempts on his

property.” (Compl. ¶ 93.) Defendants argue that Count IV should be

dismissed because the alleged violations of RIFDCPA either fall

outside   of    the   applicable   statute    of   limitations   or   fail   to

articulate a concrete and particularized injury as required to

establish standing.


                                      8
     RIFDCPA’s statute of limitations provides that “[a]n action to

enforce any liability created by the provisions of this article may

be brought in any court of competent jurisdiction within one year

from the date on which the violation occurs.” R.I. Gen. Laws § 19-

14.9-13(5) (emphasis added).   Because Plaintiff filed his Complaint

on November 12, 2017, he may only bring a RIFDCPA action for

violations that occurred within one year of that date — i.e.,

violations that occurred on or after November 12, 2016.

     The only charge Plaintiff points to that falls within the

statute of limitations is a $300.00 charge allegedly incurred on

November 15, 2016 for “legal fees for foreclosures without a default

letter sent pursuant to the terms of the mortgage and without ever

having sent an acceleration letter.” (Compl. ¶ 96.)     The RIFDCPA

claim as it relates to the November 15 fees must likewise be

dismissed in accordance with Spokeo, Inc. v. Robins, 136 S.Ct. 1540,

1549 (2016), because Plaintiff has alleged only a “bare procedural

violation” and therefore has failed to allege an injury that is

sufficiently concrete to confer Article III standing.

     In Spokeo, the plaintiff claimed that the defendant violated

the Fair Credit Reporting Act, 15 U.S.C. § 1681 (“FCRA”), by

creating an online profile about him which contained inaccurate

personal information. Id. at 1544. The Supreme Court observed that,

while the injury that the plaintiff had alleged was sufficiently

“particularized” (i.e., personal to that plaintiff) he had failed


                                  9
to establish that the injury was “concrete.”    Id. at 1548-49. The

Court explained that “[a] ‘concrete’ injury must be ‘de facto’;

that is, it must actually exist. When we have used the adjective

‘concrete,’ we have meant to convey the usual meaning of the term—

‘real,’ and not ‘abstract.’” Id. at 1548 (citations omitted).   The

Supreme Court held that “not all inaccuracies cause harm or present

any material risk of harm” and, therefore, a complaint based upon

only a technical violation of a statutory right, without any

explanation of how the violation actually harmed the plaintiff,

failed to establish standing. Id. at 1548, 1550.

     Like the plaintiff in Spokeo, here, Plaintiff has not explained

how the inclusion of the allegedly improper fees and expenses

charged to his account on November 15, 2016 caused him actual harm.

There is no allegation in the Complaint that Plaintiff ever paid

any of the allegedly improper charges and Plaintiff has not stated

whether the November 15, 2016 charge currently appears on his

mortgage loan account, or why the appearance of that charge would

be wrongful.   Moreover, Plaintiff seeks damages only for the costs

he has incurred in prosecuting the RIFDCPA claim and attorney’s

fees. While these damages would be recoverable if Plaintiff had

successfully established a RIFDCPA violation, see R.I. Gen. Laws

§ 19-14.9-13(2)(d), they are not a substitute for the injury-in-

fact requirement developed in Spokeo. See Pemental v. Bank of New

York Mellon for Holders of Certificates , First Horizon Mortg. Pass-


                                 10
Through Certificates Series FHAMS 2004-AA5, No. CV 16-483S, 2017 WL

3279015 (D.R.I. May 10, 2017), report and recommendation adopted

sub nom. Pemental v. Bank of New York Mellon, No. CV 16-483 S, 2017

WL 3278872 *8 (D.R.I. Aug. 1, 2017) (finding that attorneys’ fees

and costs incurred in asserting a TILA action were not a substitute

for the injury-in-fact requirement because “apart from pro se

claims, every TILA complaint requires the expenditure of attorneys’

fees” and to hold otherwise would allow a claim for attorneys’ fees

to “subsume the injury-in-fact requirement.”).

     As    Plaintiff    has   failed    to    allege   an   injury   that   is

sufficiently concrete to confer standing, his RIFDCPA claims are

dismissed pursuant to Rule 12(b)(1).

            iv.     Count V – Violations of the Truth in Lending Act

     Plaintiff alleges that Defendants violated TILA by (1) failing

to send him required monthly mortgage statements and (2) by charging

improper fees to his mortgage loan account for property inspections

and foreclosure costs. The Court addresses each alleged violation

in turn.

               1.   Failure to Send Monthly Mortgage Statements

     Defendants contend that they were not required to send monthly

mortgage   statements    to   Plaintiff      because   Plaintiff’s   personal

liability on the underlying mortgage loan was discharged in an

October 2010 bankruptcy proceeding pursuant 11 U.S.C. § 727 and

Defendant BNYM’s predecessor in interest, Shamrock Corporation, was

                                       11
named as a creditor in that proceeding.4 (See Mem. in Supp. of

Defs.’ Mot. to Dismiss 12, ECF No. 8-1.) Alternatively, Defendants

argue that, even if they had a duty to send Plaintiff monthly

statements, Plaintiff has pleaded only a technical violation of

TILA   and    has     failed   to   allege     a   concrete   injury   caused   by

Defendants’ purported failure to send statements. (Id.)

       Plaintiff does not contest that his personal liability on the

mortgage     was    discharged      in   bankruptcy,    but   contends   that   an

amendment to Regulation Z “changed the legal landscape” and imposed

a duty upon Defendants to send Plaintiff monthly statements, despite

his bankruptcy discharge. However, the amendment on which Plaintiff

hangs his hat went into effect on April 29, 2018 – i.e., five months

after Plaintiff filed his Complaint. As such, that amendment is not

germane to this case.

       12    C.F.R.    §   1026.41,      titled     “Periodic   statements      for

residential mortgage loans,” discusses the formal and substantive

requirements applicable to the monthly statements that mortgage



4    The Court considers the filings in Plaintiff’s bankruptcy
proceeding to be matters of public record and, as such, the Court
may consider those documents in ruling on the instant motion without
converting it into a motion for summary judgment. See Alt. Energy,
Inc. v. St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 33 (1st Cir.
2001)(“Ordinarily, a court may not consider any documents that are
outside of the complaint, or not expressly incorporated therein,
unless the motion is converted into one for summary judgment. There
is, however, a narrow exception for documents the authenticity of
which are not disputed by the parties; for official public records;
for documents central to plaintiffs' claim; or for documents
sufficiently referred to in the complaint.”) (quotations omitted).
                                          12
lenders are required to send to borrowers. However, subsection

(e)(5) provides that a lender is not required to send periodic

statements if the loan was discharged in bankruptcy and one of four

conditions is met. See 12 C.F.R. § 1026.41(e)(5)(i)(B)(1)-(4).

While   Defendants   have   established   that   Plaintiff’s   personal

liability was discharged in bankruptcy, they have not submitted any

evidence that Plaintiff meets any of the other four conditions.

Accordingly, Defendants were not exempt from the duty to send

Plaintiff periodic statements and they allegedly violated TILA by

not sending those statements.

     However, Plaintiff has not alleged how Defendants’ failure to

send monthly mortgage statements has caused him any injury other

than attorneys’ fees and the costs of prosecuting his TILA claim.

As with his RIFDCPA claim, these damages would be recoverable if

the alleged TILA violation had caused actual harm, “they are not a

substitute for the injury-in-fact required by Spokeo.” Pementel, at

*8. See Spokeo, 136 S.Ct. at 1550; see also Davidson v. PNC Bank,

N.A., CAUSE No. 1:16-cv-569-WTL-MPB, 2016 WL 7179371, *2-4 (S.D.

Ind. Dec. 9, 2016) (dismissing TILA claim despite potentially

inaccurate mortgage payoff statement because no actual injury in

light of prior letter with accurate information).




                                  13
               2.     Charge   of  Improper   Fees        and     Expenses    to
                      Plaintiff’s Mortgage Account

     Plaintiff      also   alleges   that    Defendants    violated    TILA   by

charging improper fees and expenses to his mortgage loan account.

Pointing to the same fees and expenses he identified in Count IV,

Plaintiff    claims    these   improper      charges   caused   the   following

damages:    (1) costs for prosecuting the claim; (2) attorneys’ fees;

and (3) an increased cost for “any possible loan modification.”

(Compl. ¶ 101(c).)

     None of these damages allege an injury sufficient to confer

standing.    TILA,    like   RIFDCPA,    imposes   a   one-year    statute    of

limitations.     See 15 U.S.C.A. § 1640(e) (“any action under this

section may be brought in any United States district court, or in

any other court of competent jurisdiction, within one year from the

date of the occurrence of the violation . . . .”).              As such, only

the alleged $300.00 charge from November 15, 2016 survives the

statute of limitations.

     Plaintiff has alleged that the November 15 charge will “raise

the cost of any possible loan modification.” (Compl. ¶ 101(c).)

Arguably, this sufficiently alleges a concrete injury. However,

even if this injury is sufficiently concrete, it is nonetheless too

speculative to ultimately confer standing. See Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560 (1992) (holding that, to establish

that he has standing, a plaintiff must demonstrate “an injury in

fact . . . [that is] actual or imminent, not conjectural or
                                        14
hypothetical”) (citations and quotations omitted); see also Reddy

v. Foster, 845 F.3d 493, 500 (1st Cir. 2017) (holding that “a future

injury    is    too   speculative    for    Article   III   purposes   [if]   no

prosecution is even close to impending”) (quotations omitted).

     Although the Complaint twice references Plaintiff’s attempt to

start    the   loan   modification    process    (see   Compl.   ¶¶    32,   97),

Plaintiff has not alleged that his loan modification process is

“imminent” nor has he alleged how or why the presence of the

fees/expenses would increase his future loan modification costs.

Moreover, Plaintiff himself characterizes the prospect of his loan

modification as only “possible,” not “probable,” and certainly not

“imminent” as required to confer standing. (Id. at ¶ 101(c).)                 As

such, Plaintiff’s TILA claim does not allege a sufficiently imminent

injury-in-fact and is therefore dismissed for lack of standing

pursuant to Rule 12(b)(1).

         A.    Motion to Dissolve the TRO

     Plaintiff filed his motion for TRO on Sunday, November 12,

2017, hoping to stop a foreclosure sale that was scheduled to take

place the following afternoon. The hearing on that motion took place

on Monday morning, mere hours before the foreclosure sale was

scheduled to occur. (See Tr. of TRO Hr’g 13, ECF No. 12.) After

acknowledging that its “review of the material [was] very cursory,”

given the extremely short amount of time it had to review those

materials, the Court granted the TRO based on its understanding


                                       15
that paragraph 19 of the mortgage agreement entitled Plaintiff to

receive a “notice of acceleration” in addition to the Default

notice, which Plaintiff admitted to receiving on August 3, 2017.

(Id.)

     Having had an opportunity to more closely review the mortgage

agreement, the Court finds that its earlier reasoning was flawed

and that the TRO must be dissolved. paragraph 19 is not the correct

source for assessing what notice was required under the mortgage

agreement prior to initiating a foreclosure because that paragraph

merely outlines a borrower’s right to reinstate after foreclosure

proceedings have already commenced. (See Compl. Ex. A at 11, ECF

No. 1-3.) Rather, as discussed in Section II.A.i supra, paragraph

22 lays out the notice reuirements necessary to commence foreclosure

proceedings and plainly does not require Defendants to send a

separate “notice of acceleration.”

     Temporary restraining orders, “through lapse of time, become

preliminary injunctions.” Prof'l Plan Examiners of N.J., Inc. v.

Lefante, 750 F.2d 282, 288 (3d Cir. 1984) (citing Maine v. Fri, 486

F.2d 713, 715 (1st Cir. 1973)). As such, in order to defeat a motion

to dissolve the TRO, the party who obtained the TRO must prove the

same elements he would be required to prove in order to obtain a

preliminary injunction, namely: “(1) a likelihood of success on the

merits, (2) a likelihood of irreparable harm absent interim relief,

(3) a balance of equities in the plaintiff's favor, and (4) service


                                16
of the public interest.” Arborjet, Inc. v. Rainbow Treecare Sci.

Advancements, Inc., 794 F.3d 168, 171 (1st Cir. 2015).

    As discussed throughout this Memorandum,       Plaintiff   cannot

succeed on the merits. Accordingly, Plaintiff is not entitled to

injunctive relief and the TRO must be dissolved.

III. Conclusion
    For all of the above-stated reasons, all of Plaintiff’s claims

against Defendant Bank of New York are dismissed without prejudice

and Defendant Bayview’s Motion to Dismiss and Dissolve (ECF No. 8)

is GRANTED.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: October 12, 2018




                                17
